



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Expert
                Travel Financial Security (E.T.F.S.) Inc. v. BMS Harris & Dixon
                Insurance Brokers Ltd.,









2005 BCCA
            5




Date: 20050106




Docket: CA031730

Between:

Expert
      Travel Financial Security (E.T.F.S.) Inc.
and Special Risks International Accident &
Health Underwriting Managers Ltd.

Respondents

(
Plaintiffs
)

And

BMS Harris & Dixon
      Insurance Brokers Limited and
BMS Specialty Risks Underwriting Managers Ltd.

Appellants

(
Defendants
)









Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Levine





The Honourable
            Mr. Justice Smith









D. P. Church
            and I. G. Schildt



Counsel for the Appellants





J. J. L.
            Hunter, Q.C. and

J. L. MacAdam





Counsel for the Respondents





Place and
            Date of Hearing:



Vancouver, British Columbia





7th October, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





6th January, 2005









Reasons
              Concurring in the result by
:





The Honourable
            Madam Justice Southin





Written
              reasons by:





The Honourable
            Mr. Justice Smith  (P. 34, para. 53)





Concurred
              in by:





The Honourable
            Madam Justice Levine





Reasons for Judgment of the Honourable Madam Justice
        Southin:

[1]

At
      issue in this appeal by the defendants below is an order pronounced the
      19th February, 2004, varied by an order pronounced the 29th June, 2004,
      leave to appeal having been granted by Saunders J.A. on 16th July, 2004.

Order of 19th February, 2004


THE APPLICATION of
      the Plaintiffs for an interlocu­tory injunction...; and the Plaintiffs
      having undertaken to this Court that they will abide by any order this
      Court may make to pay damages in the event that this Court is of the opinion
      that the Defendants have sustained damages by reason of the making of this
      Order which the Plaintiffs ought to pay;

AND JUDGMENT BEING
      RESERVED TO THIS DATE:

THIS COURT ORDERS
      that:

1.    the
      Defendants, their successors, officers, agents, and assigns, be enjoined
      until the trial of this action for further Order of this Court from soliciting
      or otherwise obtaining business from those persons or corporations who
      are or were clients of the Plaintiff, Special Risks International Accident & Health
      Underwriting Managers Ltd., during the period 1999  2003 as those clients
      are listed in the attached Schedule "A"; with the exception that
      the Defendants may continue to interpret or process claims for existing
      policies written by the Schedule "B" clients until such time
      as those individual policies expire; ...

Schedule "A" consists of well over 100 names
      of clients or past clients of the respondent, Special Risks International
      Accident & Health Underwriting Managers Ltd. (hereafter "SRI").  Schedule "B" has
      eight names upon it.

Order of 29th June, 2004


THIS COURT ORDERS
      that the Order pronounced by this Court on February 19, 2004 be varied
      in the following respects:

(a)   the Order of
      February 19, 2004 does not prohibit the Defendants from obtaining Accidental
      Death & Disablement business from those persons or corporations who
      are or were clients of the Plaintiff, Special Risks International Accident & Health
      Underwriting Managers Ltd., during the period 1999  2003 as those clients
      are listed in the attached Schedule "A";

(b)   the Defendants may continue to interpret or process claims for
      individual policies written by the Schedule "B" clients up until
      the date of this Order, June 29, 2004, until such time as those individual
      policies expire.

[2]

SRI
      is a wholesale insurance broker which for some years, ending on 1st June,
      2003, was authorized to sell insurance for Lloyd's.  Retail agents, from
      whom clients seek insurance, themselves seek that coverage from SRI, which
      in turn obtains from an insurer (underwriter) the coverage sought.  At
      one point, it was engaged in both travel insurance and accidental death
      and disablement insurance.  It gave up the latter class of insurance either
      in late 2003 or early 2004.  Thus, now we are concerned only with SRI's
      travel insurance business.

[3]

The
      respondent, Expert Travel Financial Security (E.T.F.S.) Inc. (hereafter "E.T.F.S."),
      is the parent of SRI.

[4]

BMS
      Harris & Dixon Insurance Brokers Limited (hereafter "BMS (London)")
      is a member of Lloyd's of London.  BMS Specialty Risks Underwriting Managers
      Ltd. (hereafter "BMS (Vancouver)"), incorporated in December
      2002, if not a wholly owned subsidiary of BMS (London), may be treated
      as such for the purposes of this application.  It is in the same line of
      business as SRI.

[5]

The
      writ in this action was issued the 30th October, 2003, endorsed thus:

The plaintiff's claim
      is for:

1.    Damages for breach of fiduciary duty and breach
      of confidence;

2.    An interlocutory and permanent injunction restraining
      the Defendants from soliciting business from customers of the Plaintiffs;

3.    An
      accounting of profits made by the Defendants from the Plaintiffs' customers;
      ...

[6]

The
      notice of motion for an interlocutory injunction, which was brought the
      14th November, 2003, and came on for hearing on 10th February, 2004, sought:

1.    that the Defendants,
      their servants, officers and agents and anyone acting on their behalf be
      restrained and enjoined until the trial of this action or further order
      of this Court from soliciting or otherwise obtaining business from any
      person or corporation who is or was a client of the Plaintiffs or either
      of them during the period 1999-2003;

2.    granting the
      Plaintiffs leave for the purposes of this application only to refer to
      certain materials obtaining through the discovery process in Action No.
      S026708, as further described in Affidavit #2 of Robert Blackwood made
      in this action;

3.    that the Defendants be required to provide to the Plaintiffs an
      accounting of all business obtained by them to the date of the order of
      this Court from any person or corporation who is or was a client of the
      Plaintiffs or either of them during the period 1999-2003.

[7]

It
      is regrettable that the respondents, the plaintiffs below, did not deliver
      a statement of claim before the motion came on for hearing.  A statement
      of claim concentrates the mind of the judge on a critical issue in every
      application for an interlocutory injunction:  If the plaintiff establishes
      what he alleges to be the material facts, does he have a cause of action?  In
      this case, do the material facts alleged by the plaintiffs give rise to
      a "fiduciary duty" or an obligation of "confidence",
      which, if there is a breach, is actionable?

[8]

On
      the pleading point, see my dissenting judgment in
British Columbia
      (Attorney General) v. Mount Currie Indian Band
(1991), 54 B.C.L.R.
      (2d) 156 (C.A.).

[9]

In
      most applications for interlocutory injunctions, the cause of action is
      obvious  the plaintiff, in the endorsement on the writ, alleges a trespass,
      or nuisance, or breach of a non-competition covenant contained in a contract
      in writing, or an infringement of a patent, or a proposed disposal by a
      trustee of assets contrary to the terms of the trust, and so forth.  All
      these are causes of action fully developed in our law.

[10]

That
      being so, the first thing the judge must do on an application for an interlocutory
      injunction is ask himself or herself whether the plaintiff, on the plaintiff's
      evidence, has established a fair question as to the right he or she alleges,
      i.e. the cause of action.  Then the judge must look at the evidence to
      see whether there is a defence known to the law.  Thus, in a case in which
      an interlocutory injunction is sought against an asserted trespass, the
      judge would first ask whether the plaintiff has shown a right to possession
      of the lands in question and then whether the defendant has adduced evidence
      of a defence such as leave and licence.  Then, of course, the judge must
      do some weighing of the respective convenience of the parties, and so forth.

[11]

Here,
      however, we have a writ which claims damages for asserted causes of action
      which in the law as of today are still amorphous.  Whether, in any given
      case there is a "fiduciary duty" or a duty of "confidence",
      depends on the exact relationship between the plaintiff and the defendant.

[12]

I
      shall have more to say on this point hereafter.

[13]

Suffice
      it to say now that I have concluded that the learned judge, no doubt because
      of the way the matter was argued before him, failed to come to grips with
      the questions of law to which this case gives rise and that omission entitles
      the Court to consider the evidence afresh, untrammelled by the usual restraints
      on appellate review of discretionary interlocutory orders.

[14]

I
      am mindful in approaching this matter that we were told by counsel that
      the trial of this action cannot be heard before the spring of 2006, more
      than two years after the order now in issue was pronounced.  If the trial
      were scheduled to come on within the next few months, it might be appropriate
      to leave the questions of law to the trial judge.  But, in my opinion,
      when an interlocutory order in issue is having the same impact on the commercial
      interests of the parties as a permanent injunction, it is an abdication
      of this Court's responsibility to skate over such questions of law as arise
      on the evidence, especially when, as here, the primary facts are reasonably
      clear.  See, to the same effect,
Lansing Linde Ltd. v. Kerr
,
      [1991] 1 All E.R. 418 (Eng. C.A.).

THE FACTS


[15]

The
      evidence adduced by the respondents was the affidavit of Robert Blackwood,
      one of the vice-presidents of E.T.F.S., who resides in Lennoxville, Quebec.  The
      evidence adduced by the appellants was that of an officer of BMS (London),
      Derek Roy Morgan, who resides in London, England.

[16]

BMS
      (London), as a member of Lloyd's of London, has access to the Lloyd's underwriting
      room, which perhaps now is a "virtual" room on a computer system.  The
      Lloyd's method of doing business is
sui generis
.  A Lloyd's syndicate
      will not undertake a risk except through a Lloyd's "intermediary" such
      as BMS (London).

[17]

Whether
      any intermediary today deals directly with a person seeking insurance for
      himself, I do not know.  For an illustration of such an arrangement on
      the marine side, see
North & South Trust Co. v. Berkeley
,
      [1971] 1 All E.R. 980 (Q.B.D. Donaldson J.), in which the insurance was
      effected by a local agent of a London intermediary.

[18]

In
      some cases, a retail agent, on behalf of his client, will instruct a Lloyd's
      broker to approach an underwriter to effect such insurance as is required.  See,
      e.g.
Pangood Limited v. Barclay Brown & Co. Ltd.
, [1999]
      EWCA Civ 682 (Eng. C.A.).

[19]

There
      has also developed, I assume as a matter of commercial convenience and
      perhaps to enable Lloyd's to compete in the non-marine market (apparently
      it only began to do so in the 1880's; see
Thompson v. Adams
(1889),
      23 Q.B.D. 361 at 362), a system under which an underwriting syndicate or
      several underwriting syndicates will authorize someone not a Lloyd's intermediary
      to accept risks, receive payment of premiums and pay claims.  This grant
      of authority is effected by an instrument known as a "cover note".

[20]

Such
      a grant of authority must itself be arranged by a Lloyd's intermediary
      who is paid by Lloyd's a commission on all the business written by the
      wholesale broker acting under that cover note.

[21]

That
      is what happened here.  This is the cover note in force between SRI and
      several Lloyd's syndicates for the period 1st June, 2002 to 1st June, 2003:




AGREEMENT NUMBER



HD414/02





EXPIRING AGREEMENT
            NUMBER



HD414/01





CLASS OF BUSINESS



CANADIAN PERSONAL
            ACCIDENT, MEDICAL/ HOSPITAL EXPENSE BINDING AUTHORITY





AUTHORISING



SPECIAL RISKS INTERNATIONAL
            ACCIDENT & HEALTH UNDERWRITING MANAGERS LTD.,
Ste. 470  171 West Esplanade,
North Vancouver,
British Columbia V7M 3J9, Canada.









the Coverholder
            to bind for Underwriters account and issue Certificates of insurance
            on their behalf subject to the terms and conditions contained herein.





LLOYDS BROKER

(INTERMEDIARY)



BMS HARRIS & DIXON LIMITED,

Latham House,
16 Minories,
London.  EC3N 1AX





NAMED UNDERWRITERS



The persons authorised to bind and who are responsible
            for the operation of this Agreement are:

Mr. J. Trevor McLean,
            Ms. Rose Mary MacLeod, Andrea Dey and Mrs. Gillian Kerr





PERIOD



From 1st June, 2002
            12.01 a.m. L.S.T. to 1st June, 2003 12.01 a.m. L.S.T.
Subject to 60 days cancellation notice at any time.









In the event of
            cancellation or non-renewal of this Agreement all risks shall remain
            in force until their natural expiry date unless otherwise mutually
            agreed.  In the event of cancellation or non-renewal, the period
            shall be automatically extended for a maximum of 30 days to accept
            new business or renewals hereunder, always provided that the Coverholder
            has quoted terms prior to the date of Notice of Cancellation being
            given.





INTEREST AND MAXIMUM
            LIMITS



Up to CAD 5,000,000
            any one person, however this limit of CAD 5,000,000 any one person
            may be utilised for the Medical Section of a travel package which
            when included with other ancillary benefits could exceed this CAD
            5,000,000 any one person limit.

CAD 10,000,000 any
            one known accumulation.

Notwithstanding
            the above Under­writers agree that in the event of an injury resulting
            in Paraplegia, Quadriplegia or Hemiplegia the Maximum Sum Insured
            is CAD 4,000,000 any one person.

* * *





TERRITORIAL LIMITATIONS



World-wide in respect
            of Canadian Domiciled Assureds.





SCHEME CANADA CLAUSES



As per Contract
            Wording.





SCHEME CANADA SETTLEMENT



60 Days Premium

30 Days Claims





GROSS PREMIUM INCOME
            LIMIT



CAD
6,500,000

5,500,000
(or
            to be  agreed by either 2 Leading Underwriters).

The Coverholder
            to immediately advise Underwriters if the Gross Premium Income will,
            or is likely to exceed 80% of this limit.

* * *





BROKERAGE



BMS H&D:  5%





PROFIT COMMISSION



20% calculated as
            follows:-

Income for the
              Contract Year

1)  Gross Premiums
            less Return Premiums.

Outgo for the
              Contract Year

1)  Commission and Taxes as provided for
            herein.

2)  Losses and all Loss Expenses less any
            salvages and/or recoveries.

3)  Underwriters management expenses calculated
            at 12.50% of Income (including Intermediary's brokerage).

4)  Deficit (if any) brought forward from the previous Contract Year.  3 Year
            Deficit Clause.

If Nett Loss Ratio
            to Underwriters is below 80% Underwriters agree to pay enhanced Profit
            Commission as follows:-









Loss Ratio



P.C.



Loss Ratio



P.C.





80%



20%



69%



31%





79%



21%



68%



32%





78%



22%



67%



33%





77%



23%



66%



34%





76%



24%



65%



35%





75%



25%



64%



36%





74%



26%



63%



37%





73%



27%



62%



38%





72%



28%



61%



39%





71%



29%



60%



40%





70%



30%

















Profit Commission is payable after all liability has
            expired and all outstanding claims have been settled.  L/U may agree
            an interim payment.

'Nett' is defined
            as Gross Premium, Less all Commissions, Intermediary's Brokerage
            and Taxes.

* * *





CLAIMS AUTHORITY & PROCEDURES



All Claims excluding
              Medical Claims

The Coverholder
            is authorised, on behalf of Underwriters, to adjust, settle and pay
            claims and all claims expenses, in accordance with the following
            Claims Authority and Procedures.

The Coverholder shall notify Under­writers of any
            claim denied by the Coverholder or one which may or does give rise
            to litigation, or one which may or does result in a complaint to
            any regulatory authority, and Underwriters shall have the right,
            upon notice to the Coverholder, to override the Coverholder in the
            adjustment and settlement of any such claim.

* * *

Medical Claims
              Only
(including
              Excess Out of Country Travel Medical, EHB, Expatriate Medical,
              Visitors Hospital/ Medical Insurance):

Underwriters authorise:
Global Excel Management Inc.,
73 Queen Street, Lennoxville, Quebec  J1M 1T3, Canada

to adjust, settle
            and pay claims and all claims expenses, in accordance with the following
            Claims Authority and Procedures.

Global Excel Management shall notify Underwriters
            of any claim which may or does give rise to litigation, or one which
            may or does result in a complaint to any regulatory authority, and
            Underwriters shall have the right, upon notice to them to override
            them in the adjustment and settlement of any such claim.

* * *

In respect of all
            claims the Coverholder shall keep a register of all losses reported
            to them and submit to the Leading Underwriter a monthly bordereau
            of all claims likely to exceed CAD 50,000.






Attached to the instrument were pages containing the
      signatures of all the underwriters.

[22]

Also
      attached to the agreement is a 26 page document entitled "Underwriting
      Members of Lloyd's Canadian Non-Marine Binding Authority Agreement".  Included
      are these provisions:

SECTION 22

SCHEME CANADA ENABLING CLAUSES

22.1  Bordereaux:

The Coverholder shall promptly submit to the office of the Attorney In
      Fact in Canada for Lloyd's Underwriters full details of all business bound,
      amendments thereto including cancellations, together with all paid and
      outstanding claims as required and enumerated in the Attorney Reporting
      Procedure Manual.

The Attorney's office will prepare promptly on a monthly basis from the
      documents supplied by the Coverholder the following:-

22.1.1   A premium bordereau listing all gross premiums
      and return premiums on risks bound or cancelled.  The bordereau shall also
      show deductions for the Cover­holder's commission and tax allowances as
      permitted by the Underwriters;

22.1.2   A paid loss bordereau in respect of all claims
      within the Coverholder's settle­ment authority and claims outside of the
      Coverholder's settlement authority where payment has been authorised by
      the Underwriters;

22.1.3   An open claims register listing all the outstanding
      claims;

The Attorney will send these bordereaux directly to the Coverholder,
      the Leading Underwriter of the Agreement, Lloyd's Claims Office and the
      Intermediary together with other management statistics;

* * *

SECTION 27

STATISTICAL AND OTHER
      INFORMATION

The Coverholder agrees to provide all statistical and other information
      as to the business bound on behalf of Lloyd's Underwriters as may from
      time to time be required by the Attorney In Fact in Canada for Lloyd's
      Underwriters.

[23]

A
      bordereau is simply a detailed statement.  (I have attempted diligently
      to find out how it is that a French word is used by Lloyd's, but without
      success.  See
Lowndes Lambert Group Ltd. v. Specialty Underwriting
      Services Ltd.
(1987), 11 B.C.L.R. (2d) 319 (S.C.) at 326.)

[24]

A
      commercial premium bordereau has, in its upper right hand corner, this:

LONDON BROKER        :

LEAD UNDERWRITER     :

BROKER NO.           :

BORDEREAU DATE       :

B.A. CONTRACT        :

CONTRACT CODE        :

PRINT DATE           :

PAGE NO.             :

It then has 14 columns which, among other things, list
      the name of the insured, the effective date of the policy, the expiry date,
      the gross premium, the commission, expense allowance, and a net balance
      to London.

[25]

The
      example in the appeal book is four and one-half pages of fine print referring
      to some 200 policies of insurance.  It is unclear to me, however, whether
      the person referred to as "the insured" is the insured or the
      retail agent.  The names would indicate that the persons named are indeed
      the retail agents.

[26]

The
      respondents say the information in such an instrument is "confidential" within
      the scope of their assertion of a cause of action.  I shall return to this
      point which, as I understand the respondents, is critical to their claim.

[27]

What
      is not in these instruments may be thought as important as what is.  There
      is no covenant on the part of any person restraining competition upon termination
      of the relationship between SRI and Lloyd's and no covenant limiting the
      use Lloyd's or BMS (London) may make of any information either receives
      from SRI.

[28]

After
      the destruction of the World Trade Center in New York in September 2001,
      insurance became, for all its participants, a much more difficult trade.

[29]

Whether
      that was the reason or there was some other reason, in the summer of 2002,
      SRI, or its parent, decided to sever the business connection between SRI
      and Lloyd's and form a relationship with a member of the Royal & Sun
      Alliance Group, announced that intention to the retail agents (its clients)
      in April 2003, and carried it out upon the expiry in June 2003 of its existing
      binding authority from Lloyd's.

[30]

For
      their part, the appellants say that in late 2002, they were concerned that
      SRI was going to sever its relation­ship with Lloyd's underwriters and
      thereby deprive them of their five per cent "brokerage", and
      thus determined to take steps to incorporate a BMS British Columbia company,
      hired some ex-employees of SRI, and began operating on the 1st June, 2003.

[31]

On
      the issue of confidential information, Mr. Blackwood deposed, in part:

15.  Before agreeing
      to represent the Plaintiffs, BMS Harris subjected the Plaintiffs to full
      scrutiny, including review of its financial records, as well as history,
      performance, and licensing reviews, reference checks, office inspections,
      and review of the resumes of its principals.  It is standard practice in
      the insurance industry for Lloyd's brokers to require detailed financial
      information such as the information required of ETFS/SRI by BMS Harris.  However,
      the categories of information disclosed by the Plaintiffs are customarily
      regarded as confidential.

16.  Consequent upon
      the establishment of the agency relationship between BMS Harris and ETFS/SRI,
      the Plaintiffs were required to furnish BMS Harris with confidential information
      necessary for the conduct of their business on both a weekly and a monthly
      basis.  Such information included, but was not limited to, client lists
      and contact information.

17.  Claims and premium
      reports were issued by the Plaintiffs on a monthly basis.  Claims reports
      list all claims and reserves for each claim and therefore contain, among
      other things, the names of claimants, the dates of claims, a breakdown
      of amounts paid and amounts recovered on the loss through other sources,
      outstanding balances on the claim, and "diagnosis" claimed for.  Such
      information would be critical in getting a clear underwriting picture of
      our market and how insurance policies need to be written in order to respond
      to the market.

18.  Premium reports contain the client's name, the applicable coverage
      period, the plan purchased, the premium paid, and the policy number.  This
      information is also critical market information.  Some brokers for whom
      we provide claims assistance refuse to give us this information due to
      the fact that it offers a clear profiling of their market.

[32]

To
      that, Mr. Morgan says:

14.  There is a process
      in place, commonly known as Lloyd's "Approval", by which the
      Corporation of Lloyd's will investigate a broker which wishes to obtain
      a Binding Authority.  Before the Lloyd's underwriters will consider entering
      into such an agreement, the broker must be "approved" by the
      Corporation of Lloyd's, which must be satisfied with the qualifications,
      business history and financial soundness of the broker in question.  The
      informa­tion and documentation necessary to satisfy Lloyd's "Approval" is
      specified by the Corporation of Lloyd's and will vary depending on the
      nature of the broker.

15.  Once the Binding
      Authority is in force, the broker and the underwriter have an ongoing relationship
      which involves the regular exchange of information, often in the form of
      monthly "bordereaux", and money, in respect of amounts paid on
      premiums and claims.  Generally speaking, the broker is usually required
      to provide Premium Bordereaux and Claims Bordereaux on a monthly basis.  The
      Premium Bordereaux describe the business which was bound during the specific
      period, including the names of the insureds, the premiums due and the amount
      of commission to be taken by the broker.  The Claims Bordereaux contain
      similar information, but in respect of claims to be paid out under the
      insurance contracts.  In addition to the monthly Bordereaux, the parties
      also typically exchange information concerning such subjects as the administration
      of the Binding Authority generally and the settlement of larger claims,
      which are sometimes dealt with on a case by case basis.

* * *

18.  With respect to the process of obtaining the initial Binding Authority,
      BMS Harris & Dixon would first introduce senior personnel from the
      broker to various Lloyd's underwriters and assist the brokers in understanding
      the process.  The Corporation of Lloyd's, which is the body tasked with
      investigating brokers who do not have a previous relationship with the
      Lloyd's underwriters, would identify the material it required in order
      to complete its investigation.  BMS Harris & Dixon communicated those
      requirements to the broker and forwarded the broker's response.  Often,
      BMS Harris & Dixon would use its expertise at this stage to assist
      and advise the broker in the application stage, but the official investigation
      is actually carried out by the Corporation of Lloyd's, not by BMS Harris & Dixon.  It
      is the Corporation of Lloyd's which sets the requirements and reviews the
      information provided.

* * *

20.  Assuming that
      the Corporation of Lloyd's approved the broker and one or more Lloyd's
      underwriters were willing to enter into a Binding Authority, BMS Harris & Dixon
      then assisted the broker with the ongoing administration under the Binding
      Authority.  The level of involvement of BMS Harris & Dixon would vary,
      depending on the location of the broker and the nature of the broker's
      business.  Typically, all Premium and Claims Bordereaux would have passed
      through BMS Harris & Dixon for review prior to being forwarded to the
      specific Lloyd's underwriters for their review and approval.  Similarly,
      the funds collected in respect of the premiums and claims would also have
      passed through BMS Harris & Dixon's trust accounts, for distribution
      either to the broker or to the underwriter.

21.  However, the parties did not always exchange information in such
      a fashion.  In Canada, Lloyd's established a program called "Scheme
      Canada", by which brokers operating in Canada under Binding Authorities
      would forward information and funds directly to Lloyd's at its office in
      Montreal.  In those circumstances, Lloyd's would review the information
      directly, prepare the Bordereaux for circulation and make payment to BMS
      Harris & Dixon in respect of its commission.  BMS Harris & Dixon
      would usually be provided with copies of the Bordereaux by Lloyd's along
      with payment of its commission.

* * *

27.  As set out in Section 22 of Exhibit "B", SRI operated
      through Scheme Canada (see paragraph 21, above for a general description
      of this program).  SRI submitted its reports and payments directly to Lloyd's
      through the Attorney In Fact in Canada for Lloyd's underwriters in Canada.  It
      was the Attorney in Fact in Canada for Lloyd's which prepared the various
      Bordereaux for distribution to the coverholder (SRI), the underwriters
      and the intermediary (BMS Harris & Dixon).  Further, it was the Attorney
      in Fact in Canada for Lloyd's which made payment directly to BMS Harris & Dixon
      in respect of the 5% brokerage fee.  Attached as Exhibit "C" to
      this my Affidavit is an example of a Premium Bordereau prepared by the
      Attorney in Fact in Canada for Lloyd's, reflecting business bound by SRI
      in November 2002.  This document is typical of the sort of information
      included on a Premium Bordereau.

* * *

33.  However, it is
      true that ETFS supplied information to BMS Harris & Dixon in the early
      part of 1999 for presentation to the Corporation of Lloyd's.  Attached
      as Exhibit "E" to this my Affidavit is a copy of a January 18,
      1999 letter from ETFS, attaching its response to the Questionnaire which
      I had forwarded in October 1998 (see Exhibit "D", above).  BMS
      Harris & Dixon has always treated that information as confidential
      in nature and has never utilized it for any purpose other than what it
      was intended, ie. presentation to the Corporation of Lloyd's.

* * *

74.  In considering
      issues such as confidentiality, it is important to note that BMS Harris & Dixon
      (and now BMS Harris) frequently works with, and receives information from,
      competing brokers.  As of the date of this affidavit, BMS Harris & Dixon
      and BMS Harris are acting as an intermediary for three or four wholesale
      brokers and approximately 25 retail brokers across Canada and currently
      act as intermediary for about 10 coverholders in British Columbia.  Many
      of these brokers are in competition with each other and BMS Harris & Dixon,
      (now BMS Harris) frequently assists different coverholders who offer competing
      products in the same area.  In these circumstances, BMS Harris & Dixon
      (and now BMS Harris) has standard procedures in place to ensure that its
      dealings with one broker do not affect its dealings with other, competing,
      brokers.

75.  In my experience, most companies which carry on business as Lloyd's
      brokers act in the same fashion.  It is a necessary component of carrying
      on business in the Lloyd's insurance market.

[33]

To
      my mind, from this evidence, these facts emerge:

1.    SRI sought and obtained
      the "services" of BMS (London) in negotiating an underwriting
      authority from a syndicate of Lloyd's underwriters.  It had no choice but
      to engage an intermediary because that is the way the Lloyd's system works.  To
      say, as Mr. Blackwood does in paragraph 15, "Before agreeing to represent
      the Plaintiffs", is to give, I am sure unintentionally, a false impression.  BMS
      (London) was a go-between.  There is no evidence of any contract between
      BMS (London) and SRI under which BMS (London) agreed to act for SRI.

2.    In order to obtain such
      an authority, SRI was bound to disclose to Lloyd's all manner of information
      concerning its business and because of the way in which the wholesale broker-intermediary-Lloyd's
      underwriters system operates, BMS (London) became privy to that information.  Obviously,
      Lloyd's wants a very thorough investigation into the probity, skill and
      financial strength of any wholesale broker upon whom it is to confer an
      underwriting authority.

3.    Under the Lloyd's SRI
      contract, SRI was bound to submit its bordereaux, both claims and premiums,
      through Lloyd's Attorney in Fact in Canada, which is not BMS (London).  Nonetheless,
      as the underwriters under the contract pay BMS (London) five per cent of
      the premiums, BMS (London) also received copies of the bordereaux.

4.    BMS (London) receives
      no remuneration from SRI at any stage of the proceedings.  When SRI left
      Lloyd's, BMS (London) lost its "brokerage" from SRI business.

5.    Neither BMS (London)
      nor BMS (Vancouver) had anything to do with the determination of the SRI/Lloyd's
      agreement.

6.    BMS (London) did not
      at any time enter into any direct agreement with SRI in any way restricting
      BMS (London)'s freedom of commercial action.  For instance, it has, and
      had, every right to be an intermediary for other wholesale brokers in this
      Province desirous of obtaining Lloyd's underwriting authorities.

7.    Even if, by some legal
      stretch, BMS (London) can be said to be a party to the SRI/Lloyd's agreement,
      nothing in it in any way restricts BMS (London)'s freedom of commercial
      action after its expiry.  Whether, so long as the SRI/Lloyd's agreement
      was in force, BMS (London) was in any way restricted in its commercial
      dealings in this Province by any of Lloyd's rules and regulations (I understand
      Lloyd's has many rules and regulations concerning the obligations and so
      forth of its members), I cannot say.

8.    The confidentiality observed
      by BMS (London) in dealing with other brokers as described in paragraphs
      74 and 75 of Mr. Morgan's affidavit (relied on by the learned judge) relates
      to brokers holding cover notes from Lloyd's.  SRI no longer is such a broker.

THE JUDGMENT BELOW


[34]

The
      learned chambers judge, having set out much of the respondents' Memorandum
      of Argument, said this (19 February 2004, Vancouver Registry S035863):

[23]  As to the tort
      of breach of fiduciary duty, the plaintiffs begin by characterizing Ms.
      Kerr and Ms. McLeod as key employees of SRI.  Persons, on the cases, who
      owe fiduciary duties to their former employer, including a duty not to
      solicit business from SRI customers.

[24]  The plaintiffs
      of course say that in the circumstances alleged, these individuals, through
      BMS Speciality, are breaching those duties.  But those alleged breaches
      are added to, in the plaintiffs' submission, the more fundamental breach
      of fiduciary duty, that by BMS Harris through its instrumentality, BMS
      Speciality.

[25]  Here the plaintiffs
      say that there was an agency relationship between BMS Harris as agent and
      SRI, if not as well Expert Travel, as principal and that on the cases that
      is a
per se
fiduciary relationship.  See amongst others
Hodgkinson
      v. Simms
, [1994] 3 S.C.R. 377.

[26]  That relationship, say the plaintiffs, precludes the agent, who
      is armed with confidential business intelligence concerning its principal,
      from competing with that principal.  As to the issue of the defendant BMS
      Harris being privy to confidential information concerning the plaintiffs,
      in particular SRI, I refer to the evidence which I earlier extracted from
      the plaintiffs' submissions.

[35]

Having
      quoted from the affidavit of Mr. Morgan, paras. 33, 74 and 75, quoted above,
      he then said:

[29]  The plaintiffs
      say that the defendants' denial that they have used confidential information
      concerning the plaintiffs improperly by, for example, wrongfully disseminating
      it, misses the point.  The point is that the defendant BMS Harris, armed
      with confidential information concerning the business of the plaintiffs,
      has, through BMS Speciality, commenced to directly compete with the plaintiffs
      in British Columbia.

[30]  Mr. Hunter for
      the plaintiffs asks:  Can it be doubted that BMS Harris is prohibited from
      disseminating confidential information concerning the plaintiffs to its
      competitors in British Columbia?  If not, how could BMS Harris itself purport
      to compete directly with the plaintiffs in British Columbia?

[31]  On the first branch, I am satisfied that the plaintiffs have shown
      that there is a serious question to be determined.  The plaintiffs have
      indeed demonstrated a strong case for the defendants to answer.  I say
      that not to prejudge the merits, but because it is relevant to the balance
      of convenience.

[36]

Counsel
      for the appellants alleges these errors in judgment:

22.  The Chambers
      Judge erred in principle in concluding that there was a serious question
      to be tried with respect to the tort of breach of confidence in the absence
      of any evidence establishing, or even suggesting, the misuse of confidential
      information.

23.  The Chambers
      Judge erred in principle in concluding that there was a serious question
      to be tried as to the existence of a fiduciary relationship between the
      defendant BMS Harris & Dixon and the plaintiff SRI and, further, that
      such relationship gave rise to a general, indefinite duty on BMS Harris & Dixon
      to refrain from competing with SRI.

24.  Alternatively, the Chambers Judge erred in principle by issuing
      an injunction which was overly broad in a number of respects, including
      the following:

(a)   it
      prohibits the defendants from continuing to deal with current clients of
      BMS Specialty who are former clients of SRI, some of whom have been dealing
      with BMS Specialty since August 2003;

(b)   it
      prohibits the defendants from dealing not only with clients of SRI, but
      with
former
clients of SRI for the period 1999  2003;

(c)   it
      goes beyond a non-solicitation order to prevent the defendant BMS Specialty
      from accepting business from former SRI clients, regardless of the clients'
      preferences; and

(d)   it
      prohibits the defendants from dealing with the proscribed clients generally,
      without regard to the nature of SRI's dealings with those clients.

[37]

I
      pose the question in this case thus:  Is a Lloyd's intermediary, having
      facilitated a contract between a wholesale broker and a Lloyd's underwriter,
      and having by virtue of the Lloyd's system become privy to much information
      concerning the wholesale broker's business, under any duty, upon the relationship
      between the wholesale broker and Lloyd's having ceased, not to itself obtain
      a contract of the same order and use the information it has acquired in
      the course of acting as intermediary for its own commercial purposes?

[38]

In
      this formulation, I have said "the relationship having ceased" because,
      as I see the matter at present, these Lloyd's contracts being only for
      one year, it matters not whether SRI decided to leave Lloyd's or Lloyd's
      decided to dispense with SRI, for whatever reason in either case.  Nonetheless,
      I do not discount the possibility that a wholesale broker such as SRI might
      have a cause of action against its Lloyd's intermediary if that intermediary
      persuaded the Lloyd's underwriters not to renew a contract in order to
      get the business itself.

[39]

I
      have posed the question as I have because, in my opinion, the use of such
      words as "fiduciary duty" and "breach of confidence" is
      fraught with danger, as Lord Browne-Wilkinson remarked in
Henderson
      v. Merrett Syndicates Ltd.
, [1994] 3 All E.R. 506 (H.L.) at 543:

The phrase 'fiduciary duties' is a dangerous one, giving rise to a mistaken
      assumption that all fiduciaries owe the same duties in all circum­stances.  That
      is not the case.  Although, so far as I am aware, every fiduciary is under
      a duty not to make a profit from his position (unless such profit is authorised),
      the fiduciary duties owed, for example, by an express trustee are not the
      same as those owed by an agent.  Moreover, and more relevantly, the extent
      and nature of the fiduciary duties owed in any particular case fall to
      be determined by reference to any underlying contractu­al relationship
      between the parties.  Thus, in the case of an agent employed under a contract,
      the scope of his fiduciary duties is determined by the terms of the underlying
      contract.  Although an agent is, in the absence of contractual provision,
      in breach of his fiduciary duties if he acts for another who is in competition
      with his principal, if the contract under which he is acting authorises
      him so to do, the normal fiduciary duties are modified accordingly:  see
Kelly
      v. Cooper
[1993] AC 205 and the cases there cited.  The existence of
      a contract does not exclude the co-existence of concurrent fiduciary duties
      (indeed, the contract may well be their source); but the contract can and
      does modify the extent and nature of the general duty that would otherwise
      arise.

and see also the judgment of Sopinka J. in
Lac
          Minerals Ltd. v. International Corona Resources Ltd.
, [1989]
          2 S.C.R. 574.  In my opinion it is simply wrong to suggest that there
          is any fiduciary duty as such arising from the task which a Lloyd's
          intermediary carries out in facilitating the making of a contract between
          Lloyd's underwriters and a wholesale broker.

[40]

I
      turn then to the claim in the endorsement on the writ for breach of confidence.

[41]

This
      is not a case of a "trade secret" in the sense that term was
      used in the early part of the last century and Mr. Hunter disclaims any
      assertion that it is.

[42]

In
Lansing
          Linde Ltd. v. Kerr
,
supra
, in which the issue was whether
          an interlocutory injunction should be granted to enforce a non-competition
          covenant, Staughton L.J. commented at 425:

In
Faccenda
        Chicken Ltd. v. Fowler
[1985] 1 All ER 724 Goulding J. at first instance
        had defined three classes of information, as follows: (i) information
        which, because of its trivial character or its easy accessibility from
        public sources of information, cannot be regarded by reasonable persons
        or by the law as confidential at all; (ii) information which the servant
        must treat as confidential but which once learned necessarily remains
        in the servant's head and becomes part of his skill and knowledge; (iii)
        specific trade secrets so confidential that, even though they may necessarily
        have been learned by heart and even though the servant may have left
        the service, they cannot lawfully be used for anyone's benefit but the
        master's.  There the dispute was as to the second class so defined.  Goulding
        J. expressed the view that it could be protected by an express covenant;
        this court was of the contrary opinion (see [1986] 1 All ER 617, [1987]
        Ch 117).  Subsequently other judges have touched on the topic in
Balston
        Ltd. v. Headline Filters Ltd.
[1987] FSR 330 and
Lock International
        plc v. Beswick
[1989] 3 All ER 373, [1989] 1 WLR 1268.

It appears to
      me that the problem is one of definition:  what are trade secrets, and
      how do they differ (if at all) from confidential information?  Mr. Poulton
      suggested that a trade secret is information which, if disclosed to a competitor,
      would be liable to cause real (or significant) harm to the owner of the
      secret.  I would add first, that it must be information used in a trade
      or business, and secondly that the owner must limit the dissemination of
      it or at least not encourage or permit widespread publication.

That is my preferred view of the meaning of trade secret in this
      context.  It can thus include not only secret formulae for the manufacture
      of products but also, in an appropriate case, the names of customers and
      the goods which they buy.  But some may say that not all such information
      is a trade secret in ordinary parlance.  If that view be adopted, the class
      of information which can justify a restriction is wider, and extends to
      some confidential information which would not ordinarily be called a trade
      secret.

[43]

Here,
      of course, there is no covenant.  The question then becomes whether there
      is any other foundation for the present claim.

[44]

The
      respondents rely on
Lac Minerals Ltd. v. International Corona Resources
      Ltd.
,
supra
.  The head note sets out the facts and the analysis
      of La Forest J.:

International Corona Resources
      Ltd., a junior mining company, carried out an extensive exploration program
      and made arrangements to attempt to acquire the Williams property. Representatives
      from a senior mining company, Lac Minerals, read of the test results in
      a public newsletter and arranged to visit the Corona property.  Corona
      showed the Lac representatives confidential geological findings and disclosed
      the geological theory of the site and the importance of the Williams property.  Detailed
      private information was left with Lac officials during further discussions
      about development and financing options.  Corona was advised by Lac to
      aggressively pursue the Williams property.  The matter of confidentiality
      was not raised.

The Lac representatives,
      after their visit to Corona's site, instructed their personnel to gather
      information on the area in question and to stake favorable claims east
      of the Corona property.  Lac acquired the Williams property but never informed
      Corona at any time of its intention of acquiring that property.  Later
      negotiations between Lac and Corona for the Williams property to be turned
      over to Corona failed.

Corona,
      after its relationship with Lac had ended, concluded various agreements
      with Teck Corporation.  These agreements provided for a joint venture in
      developing a mine on the Corona property and purported to give Teck a 50
      per cent interest in the fruits of Corona's lawsuit against Lac, with Teck
      agreeing to pay certain costs.

* * *


Per
La Forest J.:  Lac
      breached a duty of confidence owed to Corona.  The test for whether there
      has been a breach of confidence involves establishing three elements:  (1)
      that the information conveyed was confidential; (2) that it was communicated
      in confidence; and (3) that it was misused by the party to whom it was
      communicated.  Corona had communicated private, unpublished information
      and, although the matter of confidence had not been raised, there was a
      mutual understand­ing between the parties that they were working towards
      a joint venture and that valuable informa­tion was communicated to Lac
      under circumstances giving rise to an obligation of confidence.  The information
      provided by Corona was the springboard that led to Lac's acquisition of
      the Williams property.  This use had not been authorized by Corona.

The receipt of confidential
      information in circumstances of confidence establishes a duty not to use
      that information for any purpose other than that for which it was conveyed.  The
      relevant question to be asked is what is the confidee entitled to do with
      the information, not what is the confidee prohibited from doing with it,
      and the onus falls on the confidee to show that the use of the confidential
      information was not prohibited.  If the information is used for such a
      prohibited purpose, the confider is entitled to a remedy to the extent
      of the detriment suffered.

Lac
      acted to Corona's detriment when it used the confidential information to
      acquire the Williams property which Corona would have otherwise acquired.  Lac
      was uniquely disabled from pursuing property in the area for a period of
      time; this was not an unacceptable result.  It could have either negotiated
      a relationship with Corona based on the disclosure of confidential information
      or it could have pursued property in the area for itself on the basis of
      publicly available information.  Lac could not have the best of both worlds.

[45]

On
      the facts of that case, one can pose this question:  Would Corona have
      communicated their geographical findings and so forth to Lac if it had
      known Lac would itself go out and acquire the Williams property to Corona's
      exclusion?  The answer is patently "no".

[46]

When
      the answer to such a question is "no", the information can fairly
      be called "confidential".

[47]

But
      here, if SRI wished to be the holder of a Lloyd's cover note, it had no
      choice but to communicate the information which it now asserts to be "confidential".

[48]

The
      question of what constitutes "confidential information" within
      the
Lac
formulation could also be put this way:  If an honourable
      man in Lac's position, upon being asked before receiving the information, "If
      we cannot make a deal, will you use without our consent what we tell you
      to enrich yourself?" would answer, "Of course not, the information
      is confidential," the information fairly falls under the rubric "confidential".

[49]

We
      have in the law the reasonable man test.  I see no reason why we cannot
      in some rare circumstances have an honourable man test.

[50]

In
      the case at bar, I am quite unable to see a single shred of dishonourable
      conduct on the part of the appellants in using what they know in order
      that Lloyd's shall have the business which the respondents wish to place
      with the Royal & Sun Alliance Group.  The information here, if it could
      be said to belong to anyone, belongs as much to Lloyd's and BMS (London)
      as it does to the respondents.

[51]

Having
      so concluded, I need not address the appellants' third point.

[52]

I
      would allow the appeal with costs.



The Honourable Madam Justice Southin




Reasons for Judgment of the Honourable Mr. Justice Smith:

[53]

I
      have had the privilege of reading in draft form the reasons of Madam Justice
      Southin.  I agree with her that the appeal must be allowed but for different
      reasons.

[54]

The
      test for the granting of an interlocutory injunction has been expressed
      as both a three-part test (see
RJR-MacDonald Inc. v. Canada (Attorney-General)
,
      [1994] 1 S.C.R. 311 at ¶ 77) and a two-part test (see
A.G. British
      Columbia v. Wale
(1986), 9 B.C.L.R. (2d) 333 (C.A.) at 345, aff'd
      [1991] 1 S.C.R. 62).  As Madam Justice Saunders said in
Coburn v. Nagra

(2001)
, 96 B.C.L.R. (3d) 327, 159 B.C.A.C. 299, 2001 BCCA
      607:

[7]   Whether the criteria for an injunction is two part or three may
      be a topic of debate for scholars. In British Columbia the common test
      for injunctions has been two-pronged since
British Columbia (Attorney
      General) v. Wale
(1986), 9 B.C.L.R. (2d) 333 (B.C. C.A.), with the
      issue of irreparable harm being subsumed into the discussion of balance
      of convenience (or inconvenience). As Madam Justice McLachlin (now C.J.C.)
      noted in
Wale
, the distinction is likely without practical effect.
      The question in most cases is the relative weight of the convenience and
      inconvenience of the order sought, always considering the paramount measure,
      the interests of justice.

[55]

The
      test set out in
A.G. British Columbia v. Wale
,
supra
,
      was described in
Canadian Broadcasting Corp. (CBC) v. CKPG Television
      Ltd.
(1992), 64 B.C.L.R. (2d) 96 (C.A.) at p. 101:

The two-pronged test is this: "First, the applicant must satisfy
      the court that there is a fair question to be tried as to the existence
      of the right which he alleges and a breach thereof, actual or reasonably
      apprehended.  Second, he must establish that the balance of convenience
      favours the granting of an injunction."

[56]

The
      burden on the applicant to show a fair question to be tried is a low one;
      generally, unless the case can be said to be frivolous or vexatious, this
      part of the test will be satisfied: see
RJR-MacDonald Inc. v. Canada
      (Attorney-General)
,
supra
, at ¶ 49, 50, 78.

[57]

Here,
      the claim for breach of fiduciary duty is put on two bases.  First, the
      respondents contend that BMS (London) was their agent for purposes of dealing
      with Lloyd's and that the case therefore falls within the traditional categories
      of
per se
fiduciary relationships.  Second, they rely on a
de
      facto
fiduciary relationship based on trust and vulnerability.   In
      this submission, they contend that they trusted and confided in BMS (London)
      and, as a result, were vulnerable to that firm's unauthorized use of the
      confidential information.

[58]

The
      claims and premium bordereaux contained detailed information identifying
      SRI's clients, the premiums they paid, the coverage period purchased, the
      claims they made, and so forth.  Mr. Blackwood deposed that this information "would
      be critical in getting a clear underwriting picture of our market and how
      insurance policies need to be written in order to respond to the market".  As
      well, he said, some brokers for whom SRI provides claims assistance "refuse
      to give us this information due to the fact that it offers a clear profiling
      of their market".  He adverted to assurances given by Mr. Morgan that
      BMS (London) had systems in place to ensure that information concerning
      product design and pricing obtained from brokers was not used by anyone
      else to gain a competitive advantage over those brokers.  Mr. Morgan agreed
      that BMS (London) has systems to ensure that confidentiality is maintained
      as between brokers and, although he did not remember the particular assurance
      mentioned by Mr. Blackwood, he did not deny that he gave it; rather, he
      said, he has had many such conversations with brokers over the years.

[59]

The
      information in the bordereaux is arguably confidential because the purpose
      of its communication to BMS (London) and Lloyd's was to advance the common
      object of selling Lloyd's insurance policies: see
Coco v. A.N. Clark
      (Engineers) Ltd.
, [1969] R.P.C. 41 (Ch.)
per
Megarry J.
      at 48, quoted with approval by La Forest J. in
Lac Minerals Ltd.
      v. International Corona Resources Ltd.
, [1989] 2 S.C.R. 574 at
      642:

In particular, where information of commercial or industrial
      value is given on a business-like basis and with some avowed common object
      in mind, such as a joint venture or the manufacture of articles by one
      party for the other, I would regard the recipient as carrying a heavy burden
      if he seeks to repel a contention that he was bound by an obligation of
      confidence.

[60]

The
      appellant BMS (London) admits that it received the information in question
      in confidence.  However, it denies using the information for any unauthorized
      purpose and asserts that the respondents have produced no evidence that
      it has done so.  In particular, BMS (London) says there is no evidence
      that it communicated the information to BMS (Vancouver).  Thus, the appeal
      focuses on the breach of duty aspect of the respondents' claims.  I will
      return to this issue after discussing the question whether there was an
      arguable case for the existence of a fiduciary obligation.

[61]

As
      Madam Justice Southin points out, at paragraph 11 above, the causes of
      action for breach of fiduciary duty and breach of confidence are evolving.  In
      recent years, the boundaries of fiduciary duty have been expanding this
      action from its traditional territory of trusts and equitable obligations
      into the ground formerly reserved for torts: see, for example,
Frame
      v. Smith
, [1987] 2 S.C.R. 99;
Lac Minerals Ltd. v. International
      Corona Resources Ltd.
,
supra
;
Norberg v. Wynrib
,
      [1992] 2 S.C.R. 226; and
M.(K.) v. M.(H.)
, [1992] 3 S.C.R.
      6.

[62]

However,
      fiduciary obligations will rarely be found to exist in commercial relationships.
In
Frame v. Smith
, [1987] 2 S.C.R. 99,
      Wilson J. (dissenting) explained, at 137:

Because
      of the requirement of vulnerability of the beneficiary at the hands of
      the fiduciary, fiduciary obligations are seldom present in the dealings
      of experienced businessmen of similar bargaining strength acting at arm's
      length: see, for example,
Jirna Ltd. v. Mister Donut of Canada Ltd.
(1971),
      22 D.L.R. (3d) 639 (Ont. C.A.), aff'd [1975] 1 S.C.R. 2. The law takes
      the position that such individuals are perfectly capable of agreeing as
      to the scope of the discretion or power to be exercised, i.e., any "vulnerability" could
      have been prevented through the more prudent exercise of their bargaining
      power and the remedies for the wrongful exercise or abuse of that discretion
      or power, namely damages, are adequate in such a case.

[63]

This
      passage was quoted by Binnie J., writing for the court, in
Cadbury Schweppes Inc. v. FBI Foods Inc.
, [1999] 1 S.C.R. 142 at

¶ 30.  He
      added:

...
      To the same effect, see
Lac Minerals
per Sopinka J. at p. 595,
Hodgkinson
      v. Simms
, [1994] 3 S.C.R. 377, at p. 414, per La Forest J., and the
      comment of Professor Davies that "[s]trong evidence should be required
      before a breach of confidential information situation is metamorphosed
      into one of fiduciary relationship" [Davies, J.D. "Duties of
      Confidence and Loyalty", [1990]
Lloyd's Mar. & Com L.Q.
4
      at p. 7)].

[64]

Nevertheless,
      he continued:

... Despite these warnings, a
      majority of this Court in
Hodgkinson v. Simms
,
supra
, held
      that
where the ingredients giving rise to a fiduciary duty are otherwise
      present, its existence will not be denied simply because of the commercial
      context.  The vulnerability
of clients to their professional advisors
invoked
      traditional fiduciary principles
....

[Emphasis added]

[65]

Arguably,
      in this case the respondents were not in a position to exercise any bargaining
      power so as to prevent or limit their vulnerability; they had to disclose
      the confidential information to the appellants if they wished to continue
      to do business with Lloyd's and this disclosure made them vulnerable to
      the information's unauthorized use.  Accordingly, I cannot say that the
      Chambers judge erred in concluding that the allegation of a fiduciary obligation
      of confidence crossed the frivolous-or-vexatious threshold.

[66]

The
      alleged breach of confidentiality is the central point raised by the appellants
      in the appeal on the issue of whether there is a serious question to be
      tried in both causes of action asserted.

[67]

The
      appellants deny any unauthorized use of the information and, as I have
      already noted, contend that the respondents led no evidence of any misuse
      of the information by BMS (London) nor any evidence that BMS (London) communicated
      any of the confidential information to BMS (Vancouver).

[68]

It
      is true that the respondents led no direct evidence of unauthorized use
      of the information.  However, there was circumstantial evidence of misuse
      upon which the Chambers judge was entitled to rely.  The respondents identify
      evidence of the following circumstances:

1.

Notwithstanding
      that BMS (London) had never before competed in the retail market, although
      it has been a wholesale broker for Lloyd's for more than two hundred years,
      it created BMS (Vancouver) with the specific intention of competing with
      SRI in the retail market in British Columbia.

2.

Mr.
      Morgan, the managing director of BMS (London), arranged the incorporation
      of BMS (Vancouver) before SRI terminated its relationship with BMS (London)
      and Lloyd's.  As well, Mr. Morgan hired a former, allegedly-key employee
      of SRI in late 2002.  In December 2002, that person approached one of SRI's
      clients and attempted to solicit its business.  In January 2003, Mr. Morgan
      hired another former senior manager of SRI.  These two persons are the
      only full-time employees of BMS (Vancouver).

3.

Between
      September 2002 and January 2003 BMS (Vancouver) began to do business with
      eight of SRI's most substantial clients.

[69]

In
      concluding that the respondents had established a serious question to be
      tried as to the unauthorized use of the confidential information, the Chambers
      judge said:

[29]  The plaintiffs
      say that the defendants' denial that they have used confidential information
      concerning the plaintiffs improperly by, for example, wrongfully disseminating
      it, misses the point.  The point is that the defendants BMS Harris [London],
      armed with confidential information concerning the business of the plaintiffs,
      has, through BMS Specialty [Vancouver], commenced to directly compete with
      the plaintiffs in British Columbia.

[30]  Mr. Hunter for
      the plaintiffs asks: Can it be doubted that BMS Harris [London] is prohibited
      from disseminating confidential information concerning the plaintiffs to
      its competitors in British Columbia?  If not, how could BMS Harris [London}
      itself purport to compete directly with the plaintiffs in British Columbia?

[31]  On the first branch, I am satisfied that the plaintiffs have shown
      that there is a serious question to be determined....

[70]

Thus,
      from the circumstance that BMS (Vancouver) is competing directly with SRI
      in British Columbia, the Chambers judge inferred that the respondents had
      established a serious question to be tried on the issue of unauthorized
      use.  Given the circumstantial evidence I have outlined above, I am unable
      to say that he erred in his conclusion that the respondents had met the
      low threshold on the first branch of the test.

[71]

The
      appellants submit that the injunction was overly broad in several respects.  I
      take this to be an argument that the Chambers judge erred in weighing the
      balance of convenience.  While the injunction is broadly worded in that
      it prohibits the appellants from dealing with former customers of SRI with
      whom they have an established business relationship, including some who
      would prefer to obtain their insurance from Lloyd's, I am not persuaded
      that the Chambers judge failed to exercise his discretion judicially in
      this respect.

[72]

However,
      I agree with the appellants that, in the circumstances, the injunction
      should be dissolved.

[73]

The
      chambers judge assumed that an injunction until trial was necessary to
      protect the respondents' interests without considering the remedy to which
      they will be entitled should they succeed at trial.  He granted the injunction
      because, in his view, it would "maintain the
status quo
that
      existed before the creation of BMS Specialty [Vancouver]" (¶ 36).  However,
      he was not advised, as we were, that the trial cannot be heard until at
      least May 2006.  Consequently, he did not consider whether the interests
      of justice require the
status quo
to be maintained for so long.  In
      my view, the respondents' remedy at trial lies in damages and the interlocutory
      injunction granted exceeded what was necessary to do justice in the circumstances.

[74]

The
      respondents claim a permanent injunction and an accounting of profits made
      by the appellants from their customers.  However, the misuse of confidential
      information for profit will not always give rise to an equitable remedy.  Binnie
      J. explained in
Cadbury Schweppes Inc. v. FBI Foods Inc.
,
supra
:

[20]  The equitable
      doctrine [breach of confidence], which is the basis on which the courts
      below granted relief, potentially runs alongside a number of other causes
      of action for unauthorized use or disclosure of confidential information,
      including actions sounding in contract, tort and property law.  In
Lac
      Minerals, supra
, it was suggested that the action for breach of confidence
      should be characterized as a
sui generis
hybrid that springs from
      multiple roots in equity and the common law,
per
Sopinka J., dissenting,
      at p. 615:

The
      foundation of action for breach of confidence does not rest solely on one
      of the traditional jurisdictional bases for action of contract, equity
      or property. The action is
sui generis
relying on all three to enforce
      the policy of the law that confidences be respected.

[75]

As
      Binnie J. pointed out at ¶ 21-22, again quoting Sopinka J. in
Lac
      Minerals
,
supra
, at 615, the jurisdictional basis for the
      claim of breach of confidence is relevant to the choice of appropriate
      remedies from a broad array.  Thus, he continued:

[26]  ... whether a breach of confidence in a particular case has a contractual,
      tortious, proprietary or trust flavour goes to the appropriateness of a
      particular equitable remedy but does not limit the court's jurisdiction
      to grant it.

and:

[32]  In some sense, disclosure of almost any confidential information
      places the confider in a position of vulnerability to its misuse.  Such
      vulnerability, if exploited by the confidee in a commercial context, can
      generally be remedied by an action for breach of confidence or breach of
      a contractual term, express or implied (
Pre-Cam Exploration & Development
      Ltd. v. McTavish supra
, per Judson J., at p. 555).

[76]

In
Cadbury
          Schweppes
, the confidential recipe for a commercially-sold
          juice was misused to manufacture and sell a competing product.  In
          setting aside a permanent injunction against continued use of the information
          and an award of damages equal to the profits improperly earned by the
          defendant for a period of one year, the court rejected the submission
          that a proprietary remedy was appropriate.  Binnie J. explained:

[48]  Breach of confidentiality is the gravamen of the complaint.  When
      it comes to a remedy, however, I do not think a proprietary remedy should
      automatically follow.  There are cases (as in
Lac Minerals
) where
      it is appropriate.  But equity, with its emphasis on flexibility, keeps
      its options open.  It would be contrary to the authorities in this Court
      already mentioned to allow the choice of remedy to be driven by a label
      ("property") rather than a case-by-case balancing of the equities.  In
      some cases, as Lord Denning showed in
Seager v. Copydex Ltd. (No. 2)
[[1969]
      2 All E.R. 718], the relevance of the specific quality of the information
      to a remedy will not be its property status but its commercial value.  In
      other cases, as in
Lac Minerals
, the key to the remedy will not
      be the "property" status of the confidence but the course of
      events that would likely have occurred "but for" the breach.  In
      the present case, the trial judge considered the confidential information
      to be nothing very special, and that "but for" the breach the
      respondents would in any event have faced a merchantable version of Caesar
      Cocktail in the market place within 12 months.  On these facts, a "proprietary" remedy
      is inappropriate.

[77]

In
      the result, the court concluded that damages for loss of profits was the
      proper remedy and remitted the case to the trial court for the assessment
      of damages.

[78]

Here,
      the dominance shifted over time from the proprietary quality of the confidential
      information to its commercial-value quality.  The design and pricing of
      insurance packages is the sort of information that any broker writing Lloyd's
      business could develop on the basis of experience.  It is not a trade secret.  The
      misuse of the information by the appellants, if proven, is more in the
      nature of unfair competition than of misappropriation of property.  It,
      perhaps, gave the appellants a transitory advantage in the market, a "springboard",
      as respondents' counsel put it during oral submissions.

[79]

There
      is a strong public interest in the maintenance of commercial competition.  For
      that reason, restrictive covenants will be enforceable only if they are
      reasonable as between the parties and reasonable with regard to the public
      interest; whether they will be considered reasonable will depend on whether
      the temporal and spatial restrictions in the covenant are no wider than
      reasonably required to adequately protect the proprietary interest asserted:
      see generally
J.G. Collins Insurance Agencies v. Elsley
,
      [1978] 2 S.C.R. 916, at 923-928.




[80]

When
      the trial is heard in May 2006 or later, the injunction will have been
      in effect for more than two years. There is no restrictive covenant in
      this case but, if there were, a covenant prohibiting the appellants from
      soliciting or otherwise obtaining the respondents' customers for a period
      in excess of two years would likely be unenforceable as unreasonable in
      the circumstances and contrary to the public interest.  An injunction with
      the same effect is no less offensive.

[81]

Permanent
      injunctive relief and an accounting of profits are unlikely to be granted
      at trial if the respondents should succeed in their action.  The protection
      of their proprietary interests in their particular design and pricing of
      insurance packages for their customers should have been limited to a period
      of time that strikes a reasonable balance between their interests, the
      public interest, and the interests of the appellants in asserting their
      right to do business in competition with them.  The injunction has been
      in effect for about ten months.  The relevant quality of the information
      has passed from the proprietary end of the spectrum to the commercial-value
      end.  The "springboard" effect has been dampened and the respondents
      have had an opportunity to solidify relationships with their customers.  Damages
      are now an adequate remedy.

[82]

Accordingly,
      I would allow the appeal and dissolve the injunction.  I would award costs
      of the appeal to the appellants.  However, since an injunction for a short
      period of time was not unwarranted, I would not interfere with the award
      of costs below.



The Honourable Mr. Justice Smith



I agree:



The Honourable
      Madam Justice Levine




